DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
(claim 1, line 11) “the interior surface of the tubular case body” should be changed to “the inner surface of the wall of the tubular cage body”.
(claim 17, lines 2-3) “the ball” should be changed to “a ball”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (8,453,673).
As concerns claim 1, Ford shows a valve assembly (100) for an artificial lift system, the valve assembly comprising: a tubular cage body (112) comprising a wall defining a bore therethrough (Fig. 13); a valve seat (148); a ball (146) disposed within the cage body and configured to seal against the valve seat when the valve assembly is in a closed position (Fig. 13); and a flow profile (138) formed in or on an inner surface of the wall of the cage body (Fig. 13); wherein the flow profile is machined or casted into the inner surface of the wall of the cage body (Fig. 13; col 6, In 38-43), and wherein the flow profile comprises a plurality of flanges (138) protruding inwardly into the bore from the inner surface of the wall of the tubular cage body and extending helically, at an angle, or curving along a longitudinal length of the tubular cage body (Fig. 13).
As concerns claim 4, Ford shows a ball stop (136) extending across the bore at a location above and longitudinally spaced from the valve seat (Fig. 13), the ball stop configured to limit movement of the ball when the valve assembly is in an open position (Fig. 13).
As concerns claim 5, Ford shows wherein a portion of the flanges project inwardly into the bore toward each other to form the ball stop (Fig. 13).
As concerns claim 6, Ford shows wherein a center (142) of the ball stop aligned along a central longitudinal axis of the cage body is bored out (Fig. 13).
As concerns claim 7, Ford shows wherein the flanges end above and proximate the ball stop (Fig. 13).
As concerns claim 8, Ford shows wherein a center (142) of the ball stop aligned along a central longitudinal axis of the cage body is bored out (Fig. 13).
As concerns claim 12, Ford shows wherein the cage body is hardened or coated (col 6, In 38-43).
As concerns claim 13, Ford shows a method of manufacturing a valve (100) for a sucker rod pump system, the method comprising: forming a tubular cage body (112) defining a bore therethrough (Fig. 13); and machining or casting a flow profile (138) into an interior surface of the tubular cage body (Fig. 13; col 6, In 38-43), wherein the flow profile comprises a plurality of flanges (138) protruding inwardly into the bore from the interior surface of the tubular cage body and extending helically, at an angle, or curving along a longitudinal length of the tubular cage body (Fig. 13).
As concerns claim 14, Ford shows wherein forming the tubular cage body comprises hardening the tubular cage body (col 6, In 38-43).
As concerns claim 17, Ford shows wherein a portion of the plurality of flanges (138) extending into the bore toward each other to form a ball stop (136) for a ball (146) disposed in the cage body in use (Fig. 13).
As concerns claim 18, Ford shows machining or casting out a central portion of the ball stop (136) aligned along a central longitudinal axis of the cage body to form a central bore (142) in the ball stop (Fig. 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ford alone.
As concerns claim 21, Ford shows a ball stop (136) extending across the bore at a location above and longitudinally spaced from the valve seat (Fig. 13), the ball stop configured to limit movement of the ball when the valve assembly is in an open position (Fig. 13), wherein the ball stop is positioned at a longitudinal position along each of the plurality of flanges (Fig. 13).  Ford discloses the claimed invention except for wherein the ball stop is positioned proximate a longitudinal midpoint of each of the plurality of flanges.  It would have been an obvious matter of design choice to have positioned the ball stop proximate a longitudinal midpoint of each of the plurality of flanges, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the ball stop at a longitudinal position along each of the plurality of flanges.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the ball stop being positioned at a longitudinal position along each of the plurality of flanges because the ball would still have been capable of being stopped when the valve assembly is in the open position.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  Thus, one of ordinary skill in the art 
As concerns claims 22 and 23, Ford shows wherein the ball stop is positioned at a longitudinal position along each of the plurality of flanges (Fig. 13).  Ford discloses the claimed invention except for wherein the ball stop is positioned proximate a longitudinal midpoint of each of the plurality of flanges.  It would have been an obvious matter of design choice to have positioned the ball stop proximate a longitudinal midpoint of each of the plurality of flanges, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to positioning the ball stop at a longitudinal position along each of the plurality of flanges.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the ball stop being positioned at a longitudinal position along each of the plurality of flanges because the ball would still have been capable of being stopped when the valve assembly is in the open position.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that positioning the ball stop proximate a longitudinal midpoint of each of the plurality of flanges would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Ford to obtain the invention as specified in the claim.
As concerns claim 24, Ford shows a method of manufacturing a valve assembly (100) for a sucker rod pump system, the method comprising: forming a tubular cage .

Claims 10, 11, 15 and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford as applied to claims 1 and 13 above, and further in view of Stachowiak et al. (10,767,445).
As concerns claim 10, Ford shows the cage body comprising a hardened material, such as carbide, an alloy or some other suitable material capable of withstanding conditions present in typical oil well environments (col 6, In 38-43).  Ford discloses the claimed invention except for the cage body comprising one or more of alloy steel, carbon steel, stainless steel, monel, and stellite.  Stachowiak teaches a cage body comprising one or more of alloy steel, carbon steel, stainless steel, monel, and stellite (col 1, In 47-56).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ford, as taught by Stachowiak, to include one or more of alloy steel, carbon steel, stainless steel, monel, and stellite in the formation of the cage body for the expected benefit of providing a known material suitable for and capable of withstanding conditions present in typical oil well environments.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  Thus, one 
As concerns claim 11, the combination teaches wherein the flow profile is coated, hard lined, or surface treated (Stachowiak: col 1, In 47-63).
As concerns claim 15, the combination teaches wherein forming the tubular cage body comprises coating the tubular cage body (Stachowiak: col 1, In 47-63).
As concerns claim 19, Ford shows wherein forming the tubular cage body comprises forming the tubular cage body of a hardened material, such as carbide, an alloy or some other suitable material capable of withstanding conditions present in typical oil well environments (col 6, In 38-43).  Ford discloses the claimed invention except for wherein forming the tubular cage body comprises forming the tubular cage body of one or more of alloy steel, carbon steel, stainless steel, monel, and stellite.  Stachowiak shows wherein forming a tubular cage body comprises forming the tubular cage body of one or more of alloy steel, carbon steel, stainless steel, monel, and stellite (col 1, In 47-56).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ford, as taught by Stachowiak, to include one or more of alloy steel, carbon steel, stainless steel, monel, and stellite in the formation of the cage body for the expected benefit of providing a known material suitable for and capable of withstanding conditions present in typical oil well In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  Thus, one of ordinary skill in the art would have recognized that using one or more of alloy steel, carbon steel, stainless steel, monel, and stellite for the cage body would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the valve assembly design.
As concerns claim 20, the combination teaches coating, hard lining, and/or surface treating the flow profile (Stachowiak: col 1, In 47-63).
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that Ford does not teach or suggest wherein the flow profile is machined or casted into the inner surface of the wall of the cage body, the examiner respectfully disagrees.  Ford discloses wherein the valve cage (100) comprises a housing (112) and an insert (130), and the valve cage (100) is preferably a one-piece structure and may be composed of a hardened material, such as carbide, an alloy or some other suitable material capable of withstanding conditions present in typical oil well environments (col 6, In 38-43).  Ford further discloses wherein the insert (130) comprises a cradle (136), a plurality of ribs (138), and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679